Title: To Benjamin Franklin from ——— Rattier with Chaumont’s Draft of a Reply, 30 August 1779
From: Rattier, ——,Chaumont
To: Franklin, Benjamin



Monsieur
a Tours le 30 Août 1779
Quatre Prisoniers de Guerre Anglois, qui sont a Tours sur leur Parole m’engagent de Vous faire part du desir qu’ils ont de passer au Service des Etats unis de l’Amerique, Deux en qualité de Capitaines de Prises, et les Deux autres en qualité de Volontaires.
Si cette affaire peut avoir lieu, je Vous prie Monsieur de me faire connoitre la marche que je dois tenir.
Ces Prisoniers etoient cy devant Sur des Vaisseaux Anglois Corsaires ou Marchands.
Je suis bien flatté de trouver cette occasion de Vous assurer des sentiments d’estime dont je Suis penetré pour Vous, Monsieur; Sentiments que je partage avec toute la France.
J’ay l’honneur d’être connu de M Le Ray De Chaumont, et d’être lié intimement avec Mrs Montaudoüin freres de Nantes.

Je suis avec un profond Respect Monsieur Votre tres humble et tres obeissant Serviteur
RattierReceveur de la Ville et Commissaire desPrisoniers de Guerre Anglois
Notation in Chaumont’s hand:


Monsieur
Je ne peux accepter la proposition que quatre prisonniers anglais vous ont Chargés de me faire de leur services pour les Etats unis d’amerique afin d’estre Employés a Commander des prises, il est prudent de Se Mefier de pareils offres de la part des anglais.
J’ay l’honneur d’estre très parfaittement Monsieur 

 
Notation: Rattier Tours 30. aout 1779.
